Citation Nr: 1600652	
Decision Date: 01/08/16    Archive Date: 01/21/16

DOCKET NO.  09-12 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right shoulder disability.

2.  Entitlement to service connection for a right wrist disability.

3.  Entitlement to service connection for a right elbow disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

R.M.K., Counsel


INTRODUCTION

The Veteran had active duty service from December 1968 to December 1972, 
April 1992 to September 1995, and October 2001 to October 2002.  The Veteran also had active/inactive duty for training purposes (ACDUTRA/INACDUTRA) in the Air Force National Guard/Reserve.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran testified at a November 2015 videoconference hearing in El Paso, Texas, before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.  

The issue of service connection for sleep apnea secondary to the service-connected posttraumatic stress disorder has been raised by the record in a November 2015 claim, but has not been addressed by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.
REMAND

The Veteran contends that service connection is warranted for a right shoulder, right wrist, and right elbow disability.  Specifically, the Veteran testified before the undersigned that his conditions have existed since he was pushed through a window while on active duty with the National Guard in June 1989.  

A June 11, 1989 service treatment record shows treatment for right arm abrasions and deep laceration to the right wrist from running into a window and from a glass door; the Veteran had sutures placed and later removed from his right wrist.  

Air Force National Guard/Reserve point credit summaries document the assigned duty code of "annual tour" from June 5 to June 16, 1989.  Accordingly, the June 11, 1989 injury was sustained during a period of ACDUTRA.

In response to his claim, the Veteran was afforded a VA examination in September 2008 in which the examiner diagnosed chronic bursitis involving the right shoulder with limited range of motion, chronic traumatic tendinitis involving the right elbow with limited range of motion, and chronic tendinitis involving the right wrist with limited range of motion.

As the September 2008 VA examiner did not offer a medical opinion on the question of nexus, the Board finds that additional development is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should schedule the Veteran for a VA examination by an appropriately qualified examiner to determine the nature and likely etiology of his current chronic bursitis of the right shoulder, chronic traumatic tendinitis of the right elbow, and chronic tendinitis of the right wrist. 

The claims file, including a copy of this REMAND, must be made available to the examiner for review.

After a review of the record on appeal, the examiner should respond to the following:

Is it at least as likely as not (probability of 50 percent or more) that the Veteran's current chronic bursitis of the right shoulder, chronic traumatic tendinitis of the right elbow, and chronic tendinitis of the right wrist was incurred in or aggravated by any verified period of ACDUTRA?

In providing the requested opinion, the examiner should consider the following:

The Veteran's lay statements that he injured his right shoulder, wrist, and elbow during the aforementioned June 11, 1989 incident. 

The Veteran's Air Force National Guard/Reserve point credit summaries documenting the assigned duty code of "annual tour" from June 5 to June 16, 1989.  For purposes of providing the requested opinion, the VA examiner should assume that the Veteran has a verified period of ACDUTRA during this period. 

A complete rationale with citation to relevant evidence found in the claims file must be provided for the opinions offered.

2.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If any of the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




